Citation Nr: 1756758	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  05-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Navy from April 1975 to September 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for service connection for PTSD.  The Veteran's claims file is now in the jurisdiction of the Jackson, Mississippi RO.

This claim was remanded in November 2007 and December 2010 for further development.  

In the December 2010 remand, the Board recharacterized the issue on appeal to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (explaining that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that during his active duty service, he was sexually assaulted, which led to the development of an acquired psychiatric disorder.  The Veteran contends that his subsequent drug and alcohol abuse and behavioral problems that he had in the military were signs of sexual abuse.  See February 2016 Statement of Accredited Representative and September 2003 Statement in Support of Claim.  
In March 2004, February 2011, and August 2015, the Veteran was afforded a VA psychiatric examination.  The March 2004 VA examiner diagnosed depression secondary to pain; polysubstance dependence in sustained remission; nicotine dependence; and antisocial personality disorder.  The February 2011 VA examiner diagnosed polysubstance dependency (cocaine and opiates) and antisocial personality disorder.  And the August 2015 VA examiner diagnosed antisocial personality disorder; cannabis use disorder; alcohol use disorder; and stimulant use disorder.  None of the VA examiners diagnosed PTSD, finding that his claimed stressor of an in-service assault could not be verified.  Instead, it was noted that the Veteran tended to over report his psychiatric symptoms (see March 2004 VA examination report) and provided a "highly inconsistent history" (see February 2011 VA examination report).  It was also noted that the Veteran suffered from an antisocial personality disorder that was developmental in nature and one that had existed prior to his military service (see August 2015 VA examination).

The Board acknowledges that some of the Veteran's claimed stressors are either incapable of being verified or patently inaccurate.  For example, at the February 2011 VA examination, the Veteran claimed that he was serving aboard the USS Carpenter, when it was docked beside the USS Forrestal, which caught fire and killed 1,500 people in 1976.  There is no record of any such incident occurring in 1976.  Similarly, during treatment, the Veteran has claimed that he put nuclear warheads on torpedoes while serving in Vietnam.  However, there is no evidence in the Veteran's claims file that he served (or could have served) in the Republic of Vietnam.  Finally, at the February 2011 VA examination, the Veteran also reported that he entered into the military around the age of 14 or 15.  However, based on his DD 214, it is more likely that the Veteran entered the military around the age of 19.

Despite this, a review of the Veteran's service personnel records confirms that he was served aboard the USS Gilmore.  They also show that it was recommended the Veteran be separated due to unsuitability with a general discharge under honorable conditions.  As part of these proceeding to determine his suitability for continued military service, in August 1976, the Veteran submitted a statement stating that in April 1976, he had been placed in protective custody by the Commanding Officer, USS Gilmore, because it had become known that he was an informer by the crew.  He also stated that later that month, he actually accused the ship's personnel of drug use on board ship.  In a September 1976 report of discharge by reason of unsuitable from the Navy Commanding Officer, it was noted that the Veteran was diagnosed with immature, moderate personality disorder (existed prior to service), which impaired his judgment and insight resulting in anti-authoritarian attitude as evidenced by his past military offenses.  The report noted that the Veteran's military offenses included wrongful possession of a controlled substance, wrongful use of a controlled substance, and failure to go at the time prescribed to his appointed place of duty.  The report stated that the Veteran had difficulty adjusting to military life.  

Service treatment records also show that the Veteran had issues with the people he worked with and suffered from psychiatric symptoms.  On the Veteran's April 1975 Report of Medical Examination (enlistment), his psychiatric evaluation was normal.  In April 1976, the Veteran complained that he was anxious about the people he had to work around.  He felt that he was being abused by his superior petty officers.  He was diagnosed by the physician with situational anxiety.  In an August 1976 health record, the Veteran was diagnosed with immature personality disorder.  The psychiatrist noted that the Veteran's past history revealed a turbulent upbringing, impaired interpersonal relationships, poor goal direction, and immaturity.  The Veteran was recommended for separation by reason of unsuitability.  

Based on the foregoing evidence, the Board finds that another remand is warranted to afford the Veteran a new VA examination for a medical opinion that fully considers those events in service that have been corroborated by the record.  In particular, it is corroborated that the Veteran was placed in protected custody while aboard the USS Gilmore.  It is also corroborated that while in service, he complained of being abused by his superiors and was assessed as having situational anxiety.  It is not clear from the record that the prior VA examinations of record fully considered these events in service, as emphasis was placed on the Veteran's report of other uncorroborated stressor as well as the fact that he suffered from an antisocial personality disorder.

Finally, VA regulations provide that personality disorders are considered "defects," not "diseases or injuries," within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected either directly or on the basis of aggravation.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2017); see also Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-1990 (July 18, 1990).  Congenital or developmental "defects," such as personality disorders, automatically rebut the presumption of soundness and are considered to have preexisted service.  38 C.F.R. § 3.303(c) (2017); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a personality disorder is not the type of disease or injury related defect to which the presumption of soundness can apply); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (holding that the presumption of soundness does not apply to congenital defects).

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. See also VAOPGCPREC 82-1990 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. § 3.303(c), 4.9, 4.127 prohibits any grant of service connection for a personality disorder, even if aggravated in service, any diagnosed psychiatric disorder, may provide a basis for service connection if the evidence demonstrates a psychiatric disorder was superimposed upon his diagnosed personality disorder.

Based on the foregoing, in addition to a medical opinion on direct service connection for a psychiatric disorder, to include PTSD, an opinion must be obtained regarding whether any diagnosed psychiatric disorder was superimposed on the Veteran's preexisting personality disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.  

2.  Once the above development has been completed, arrange for the Veteran to be afforded a VA examination by a psychiatrist or psychologist to determine the nature and likely etiology of any acquired psychiatric disorder, to include PTSD.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination. 

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  However, the examiner should also identify all current psychiatric disabilities diagnosed during the examination.

The examiner should review the historical records for evidence that might reflect that the claimed sexual assault incident actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that the claimed sexual targeting incident actually occurred during military service.  The examiner should also accept as true that the Veteran was placed in protected custody while aboard the USS Gilmore, and that the Veteran complained of being abused by his superiors and was assessed as having situational anxiety while in service.  

The examiner should review the psychological test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressors and must specifically address whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other current psychiatric disorder(s) had its (their) clinical onset during active service or is related to any in-service disease, event, or injury.

In addressing the foregoing requests, the examiner should also discuss specifically whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality disorder was subject to any diagnosed superimposed psychiatric disorder resulting in additional disability.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

